DETAILED ACTION
With regard to the amendment submitted 10/06/2022, claim 17 is amended. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 10/06/2022, have been fully considered but they are not persuasive.

The Applicant mainly argues, pages 7-9, -- the cited references do not explicitly disclose before and after images of the adhesive and compare the images to determine if the adhesive is washed off or not. 

The arguments presented by the Applicant further simplifies the features of claims to mere comparison of before and after images of adhesive to determine adhesive wash off. 

The Applicant argues that regarding claim 1 – cited art do not explicitly disclose before and after images instead template stored image with pattern is compared with new image. Tycher et al. at Col. 1, Lines 46-60, discloses – “comparing a pattern and an image is golden template comparison, or GTC. This involves aligning the pattern here, referred to as a template-with the image and subtracting the two. The result can be used to determine if an object represented by the template is present in the image at the alignment location. For example, in semiconductor die inspection, GTC can be used to subtract a template representing a model die from a runtime image of a die under assembly. If the latter is properly formed, the resultant image or pixel array is blank (e.g., all black or white). On the other hand, if there are defects in the die under assembly, e.g., adhesive blotches, these will appear as patterns in the resultant image or array”. The concept is similar, the stored image that have specific pattern is similar to the captured image of adhesive of how it appears when adhesive is on the surface. The later image is captured image. Any image that is appears different when compared with stored or template image would automatically be determined as changes have occurred in the pattern from stored or when adhesive was on. Therefore, the basic concept of comparing stored image (adhesive on image) with new image (adhesive on or off image) is purely mental process and one may determine by the appearance of two before and after images to determine any change or difference in pattern and therefore conclude that wash off have occurred or not. There is no additional elements or significant steps in the claims that further clarify that the comparison is performed uses specific techniques in order to determine the adhesive wash off that would differentiate the claimed invention from generic mental process of comparison of old and new data. These are familiar mental steps performed by or with a computer. (SmartGene, Inc. v. Advanced Biological Laboratories, SA).  Therefore, rejections of claims 1-16 and 18-20 are maintained. 

Examiner suggests to amend claims in order to explicitly differentiate the features to overcome mental process step of comparing new and old information and add significantly more steps to further distinguish the claimed subject matter. 

	Claim 17 is amended to overcome the rejections. With further search and considerations, claim 17 is allowed over prior art. See sections below. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tycher et al. (US Patent No. 6687402 B1, as provided) in view of Bernatek et al. (US Pub No. 20040081347 A1, as provided).

Regarding Claim 1,
Tycher discloses A method of detecting adhesive wash-off, comprising: 
capturing, by a vision system, before-images of adhesive-covered areas on an assembly bonded by an adhesive before a process; (Tycher, Col. 1, Lines 46-60, discloses comparing a pattern and an image is golden template comparison, or GTC. This involves aligning the pattern here, referred to as a template-with the image and subtracting the two. The result can be used to determine if an object represented by the template is present in the image at the alignment location. For example, in semiconductor die inspection, GTC can be used to subtract a template representing a model die from a runtime image of a die under assembly. If the latter is properly formed, the resultant image or pixel array is blank (e.g., all black or white). On the other hand, if there are defects in the die under assembly, e.g., adhesive blotches, these will appear as patterns in the resultant image or array; 

capturing, by the vision system, after-images of the adhesive-covered areas on the assembly after the process; (Tycher, Col. 1, Lines 46-60, discloses comparing a pattern and an image is golden template comparison, or GTC. This involves aligning the pattern here, referred to as a template-with the image and subtracting the two. The result can be used to determine if an object represented by the template is present in the image at the alignment location. For example, in semiconductor die inspection, GTC can be used to subtract a template representing a model die from a runtime image of a die under assembly. If the latter is properly formed, the resultant image or pixel array is blank (e.g., all black or white). On the other hand, if there are defects in the die under assembly, e.g., adhesive blotches, these will appear as patterns in the resultant image or array; ) and 

determining, by a data processing module, an occurrence of the adhesive wash-off based on a comparison between the before-images and the after-images.  (Tycher, Col. 1, Lines 46-60, discloses comparing a pattern and an image is golden template comparison, or GTC. This involves aligning the pattern here, referred to as a template-with the image and subtracting the two. The result can be used to determine if an object represented by the template is present in the image at the alignment location. For example, in semiconductor die inspection, GTC can be used to subtract a template representing a model die from a runtime image of a die under assembly. If the latter is properly formed, the resultant image or pixel array is blank (e.g., all black or white). On the other hand, if there are defects in the die under assembly, e.g., adhesive blotches, these will appear as patterns in the resultant image or array; )

Tycher does not explicitly disclose before and after images of adhesive 

Bernatek discloses before and after images image of adhesive (Bernatek, [0004-0006], discloses Vehicle paint coatings often have a structure in which an electrocoat layer, a filler coat layer, the actual paint coat layer and finally a transparent coat layer are successively applied to the metal body. Such exterior influences as described above may cause defects of different kind to such coating structure, e.g. scratches, perforations or deformations. Those defects caused by removal of material particularly differ from each other in their dimensions of depth, such demolition taking place either at boundary faces between adjacent coat layers as well as within individual coat layers. To get information about the durability of the materials used for the structure of the coat layers or on the adhesion between the coat layers it is important to detect the microstructure of such defects and the frequency ratio of different structural features of the defect; diverse optical image recognition methods have been developed which have in common that the surface of the piece of material to be investigated is illuminated under reproducible conditions and the light rejected from said surface is supplied to an image processing means to produce an image of the paint coating defects; method for detecting and analyzing changes in the surfaces of samples exposed to either artificial or natural weathering conditions. Images, of the sample surface are taken, digitized and stored in a computer which generates gray level histograms of said images by an illuminating means and an electronic camera including a position-resolving detector. Then, the surface changes can be detected by subtraction of the gray level histograms of a sample not exposed to weathering conditions or a standard reference field and the sample exposed to weathering conditions. It is, however, not yet possible to detect the defects occurring at different depths of a paint coating structure and to differentiate them from each other by said method; compares before and after images of surface with adhesives exposed to weathering or any conditions in order to determine surface changes where adhesive has been applied) 

Tycher discloses the claimed invention except for the capturing before and after images of surface with adhesive. Bernatek teaches that it is known to determine surface changes due to weathering conditions by comparing before and after images of the captured surface where adhesive has been applied. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify capturing before and after images of surface with adhesive, as taught by Bernatek in order to detect changes in adhesive applied to the surface and improve quality of manufacturing product where adhesive properties are used to during electro coating processes. 

Regarding Claim 2, 
The combination of Tycher and Bernatek further discloses wherein the data processing module determines the occurrence of the adhesive wash-off based on a change in at least one of size, location, and displacement of the adhesive-covered areas in the before-images and the after-images.  (Tycher, Tycher, Col.1, Lines 45-58, Col. 2, Lines 57-65, discloses, an image boundary feature can be marked or identified as extra if the majority of its boundary points do not match points in the pattern and/or if an average (or other statistical measure) of location, angle and/or contrast differences between the points making up that feature and corresponding points in the pattern fall outside a selected range. A feature can be likewise be identified as missing if the majority of points that define it in the pattern do not match points in the image boundary and/or if an average (or other statistical measure) of differences between the points making up that feature in the pattern and corresponding points in the image fall outside a selected range; the boundary of patterns are matched between stored and obtained images to identify any differences based on size of area within the boundary in current image, location and pattern features falling outside of it (washed off adhesive or glue)). Additionally, the rational and motivation to combine the references Tycher and Bernatek as applied in claim 1 apply to this claim. 

Regarding Claim 3, 
The combination of Tycher and Bernatek further discloses wherein the data processing module determines the occurrence of the adhesive wash-off when the change in the at least one of the size, the location, and the displacement of the adhesive-covered areas exceeds a first threshold.  (Tycher, Tycher, Col.1, Lines 45-58, Col. 2, Lines 57-65, Col.6, Lines 39-46, discloses an image boundary feature can be marked or identified as extra if the majority of its boundary points do not match points in the pattern and/or if an average (or other statistical measure) of location, angle and/or contrast differences between the points making up that feature and corresponding points in the pattern fall outside a selected range. A feature can be likewise be identified as missing if the majority of points that define it in the pattern do not match points in the image boundary and/or if an average (or other statistical measure) of differences between the points making up that feature in the pattern and corresponding points in the image fall outside a selected range; Preferred in logic for assigning such a score tests each of the distance, angle and contrast differences. The fuzzy less-than operator is used. With this operator, if the value tested is less than a low threshold, a sore of one is assigned; however, if the value tested is greater than a high threshold, than a score of zero is assigned. If the value tested is between the low and high thresholds, than a linear mapping is applied to assign a score between zero and one; the boundary of patterns are matched between stored and obtained images to identify any differences based on size of area within the boundary in current image, location and pattern features falling outside of it (washed off adhesive or glue)). Additionally, the rational and motivation to combine the references Tycher and Bernatek as applied in claim 1 apply to this claim.

Regarding Claim 4, 
The combination of Tycher and Bernatek further discloses recording, by the data processing module, the number of occurrences of the adhesive wash-off.  (Tycher, Col.1, Lines 45-58, Col. 2, Lines 57-65, Col.6, Lines 39-46, Col. 9, Lines 38-50, discloses A common machine vision technique for comparing a pattern and an image is golden template comparison, or GTC. This involves aligning the pattern--here, referred to as a template--with the image and subtracting the two. The result can be used to determine if an object represented by the template is present in the image at the alignment location. For example, in semiconductor die inspection, GTC can be used to subtract a template representing a model die from a runtime image of a die under assembly. If the latter is properly formed, the resultant image or pixel array is blank (e.g., all black or white). On the other hand, if there are defects in the die under assembly, e.g., adhesive blotches, these will appear as patterns in the resultant image or array; quantitative and/or qualitative analysis of the missing and extra arrays to provide still better and/or different indications of the degree of match between the pattern and the image. By way of non-limiting example, the illustrated method can count the number of points in each these arrays, measure the colinearity of those points, or statistically analyze their locations. Moreover, the method can compare boundaries defined by points in the missing or extra arrays against still further templates, e.g., to facilitate identifying the nature of the perturbations represented thereby. Results of these analyses can be output to the operator directly or in qualified form, e.g., following their application against thresholds or other benchmarks; the location of missing points are matched with stored image location size and area of adhesive and missed points are determined as number of adhesive wash offs occurred by calculating number of deviations of the points compared to the current image using low and high thresholds (first and second thresholds)). Additionally, the rational and motivation to combine the references Tycher and Bernatek as applied in claim 1 apply to this claim.

Regarding Claim 5, 
The combination of Tycher and Bernatek further discloses determining a root cause of the adhesive wash-off when the number of the occurrences of the adhesive wash-off exceeds a second threshold.  (Tycher, Tycher, Col.1, Lines 45-58,Col. 2, Lines 57-65, Col.6, Lines 39-46, Col. 9, Lines 38-50, discloses quantitative and/or qualitative analysis of the missing and extra arrays to provide still better and/or different indications of the degree of match between the pattern and the image. By way of non-limiting example, the illustrated method can count the number of points in each these arrays, measure the colinearity of those points, or statistically analyze their locations. Moreover, the method can compare boundaries defined by points in the missing or extra arrays against still further templates, e.g., to facilitate identifying the nature of the perturbations represented thereby. Results of these analyses can be output to the operator directly or in qualified form, e.g., following their application against thresholds or other benchmarks; the location of missing points are matched with stored image location size and area of adhesive and missed points are determined as number of adhesive wash offs occurred by calculating number of deviations of the points compared to the current image using low and high thresholds (first and second thresholds)). Additionally, the rational and motivation to combine the references Tycher and Bernatek as applied in claim 1 apply to this claim.

Regarding Claim 6, 
The combination of Tycher and Bernatek further discloses determining the root cause of the adhesive wash-off based on a statistical process control (SPC) chart. (Tycher, Col.7, Lines 24-33, discloses further understanding of the match, missing and extras arrays may be attained by reference to FIGS. 5-7. FIG. 5A graphically illustrates the match array. The lines of that figure represent the boundary points from FIG. 3B that match boundary points from FIG. 4C. FIG. 5B is a table indicating the quantitative and/or qualitative measures recorded to the match array in step 50. FIG. 6 graphically illustrates the missing array and FIG. 7 graphically illustrates the extras array; table indicates statistical process control chart indicative qualitative and quantitative chart for number of matches and missed matches (number of adhesive wash offs) (Bernatek, [0004-0006], discloses vehicle paint coatings often have a structure in which an electrocoat layer, a filler coat layer, the actual paint coat layer and finally a transparent coat layer are successively applied to the metal body. Such exterior influences as described above may cause defects of different kind to such coating structure, e.g. scratches, perforations or deformations. Those defects caused by removal of material particularly differ from each other in their dimensions of depth, such demolition taking place either at boundary faces between adjacent coat layers as well as within individual coat layers. To get information about the durability of the materials used for the structure of the coat layers or on the adhesion between the coat layers it is important to detect the microstructure of such defects and the frequency ratio of different structural features of the defect; a method for detecting and analyzing changes in the surfaces of samples exposed to either artificial or natural weathering conditions. Images, of the sample surface are taken, digitized and stored in a computer which generates gray level histograms of said images by an illuminating means and an electronic camera including a position-resolving detector. Then, the surface changes can be detected by subtraction of the gray level histograms of a sample not exposed to weathering conditions or a standard reference field and the sample exposed to weathering conditions. It is, however, not yet possible to detect the defects occurring at different depths of a paint coating structure and to differentiate them from each other by said method; weathering conditions one of the reasons of adhesive wash off (water temperature)). Additionally, the rational and motivation to combine the references Tycher and Bernatek as applied in claim 1 apply to this claim.

Regarding Claim 7, 
The combination of Tycher and Bernatek further discloses wherein the root cause is selected from a group consisting of misplacement of an adhesive bead during dispensing, oversized adhesive bead, adhesive viscosity, spray impingement pressure, water temperature, line speed, and down time.  (Bernatek, [0004-0006], discloses vehicle paint coatings often have a structure in which an electrocoat layer, a filler coat layer, the actual paint coat layer and finally a transparent coat layer are successively applied to the metal body. Such exterior influences as described above may cause defects of different kind to such coating structure, e.g. scratches, perforations or deformations. Those defects caused by removal of material particularly differ from each other in their dimensions of depth, such demolition taking place either at boundary faces between adjacent coat layers as well as within individual coat layers. To get information about the durability of the materials used for the structure of the coat layers or on the adhesion between the coat layers it is important to detect the microstructure of such defects and the frequency ratio of different structural features of the defect; a method for detecting and analyzing changes in the surfaces of samples exposed to either artificial or natural weathering conditions. Images, of the sample surface are taken, digitized and stored in a computer which generates gray level histograms of said images by an illuminating means and an electronic camera including a position-resolving detector. Then, the surface changes can be detected by subtraction of the gray level histograms of a sample not exposed to weathering conditions or a standard reference field and the sample exposed to weathering conditions. It is, however, not yet possible to detect the defects occurring at different depths of a paint coating structure and to differentiate them from each other by said method; weathering conditions one of the reason of adhesive wash off (water temperature)). Additionally, the rational and motivation to combine the references Tycher and Bernatek as applied in claim 1 apply to this claim.

Regarding Claim 8, 
The combination of Tycher and Bernatek further discloses wherein the process is a pretreatment process or an E-coating process.  (Bernatek, [0004], discloses vehicle paint coatings often have a structure in which an electrocoat layer, a filler coat layer, the actual paint coat layer and finally a transparent coat layer are successively applied to the metal body. Such exterior influences as described above may cause defects of different kind to such coating structure, e.g. scratches, perforations or deformations. Those defects caused by removal of material particularly differ from each other in their dimensions of depth, such demolition taking place either at boundary faces between adjacent coat layers as well as within individual coat layers. To get information about the durability of the materials used for the structure of the coat layers or on the adhesion between the coat layers it is important to detect the microstructure of such defects and the frequency ratio of different structural features of the defect; e-coating process is disclosed). 

Regarding Claim 9, 
The combination of Tycher and Bernatek further discloses capturing, by the vision system, first images of the adhesive-covered areas before the pretreatment process; (Bernatek, [0004-0005], discloses paint coatings often have a structure in which an electrocoat layer, a filler coat layer, the actual paint coat layer and finally a transparent coat layer are successively applied to the metal body. Such exterior influences as described above may cause defects of different kind to such coating structure, e.g. scratches, perforations or deformations. Those defects caused by removal of material particularly differ from each other in their dimensions of depth, such demolition taking place either at boundary faces between adjacent coat layers as well as within individual coat layers. To get information about the durability of the materials used for the structure of the coat layers or on the adhesion between the coat layers it is important to detect the microstructure of such defects and the frequency ratio of different structural features of the defect; diverse optical image recognition methods have been developed which have in common that the surface of the piece of material to be investigated is illuminated under reproducible conditions and the light rejected from said surface is supplied to an image processing means to produce an image of the paint coating defects; images are captured and stored to compared with obtained images to identify differences in adhesive surface coating defects such as scratches, perforations) 

capturing, by the vision system, second images of the adhesive-covered areas after the pretreatment process and before the E-coating process; (Bernatek, [0004], discloses vehicle paint coatings often have a structure in which an electrocoat layer, a filler coat layer, the actual paint coat layer and finally a transparent coat layer are successively applied to the metal body. Such exterior influences as described above may cause defects of different kind to such coating structure, e.g. scratches, perforations or deformations. Those defects caused by removal of material particularly differ from each other in their dimensions of depth, such demolition taking place either at boundary faces between adjacent coat layers as well as within individual coat layers. To get information about the durability of the materials used for the structure of the coat layers or on the adhesion between the coat layers it is important to detect the microstructure of such defects and the frequency ratio of different structural features of the defect; e-coating process is disclosed) and 
capturing, by the vision system, third images of the adhesive-covered areas after the E-coating process.  ((Bernatek, [0004], discloses vehicle paint coatings often have a structure in which an electrocoat layer, a filler coat layer, the actual paint coat layer and finally a transparent coat layer are successively applied to the metal body. Such exterior influences as described above may cause defects of different kind to such coating structure, e.g. scratches, perforations or deformations. Those defects caused by removal of material particularly differ from each other in their dimensions of depth, such demolition taking place either at boundary faces between adjacent coat layers as well as within individual coat layers. To get information about the durability of the materials used for the structure of the coat layers or on the adhesion between the coat layers it is important to detect the microstructure of such defects and the frequency ratio of different structural features of the defect; e-coating process is disclosed)). Additionally, the rational and motivation to combine the references Tycher and Bernatek as applied in claim 1 apply to this claim.

Regarding Claim 10, 
The combination of Tycher and Bernatek further discloses wherein the first images are captured after the assembly is assembled and before a cleaning process.  (). Additionally, the rational and motivation to combine the references Tycher and Bernatek as applied in claim 1 apply to this claim.

Regarding Claim 11,
The combination of Tycher and Bernatek further discloses determining an occurrence of an adhesive squeeze-out based on a comparison between the first image and data stored in the data processing module.  (Bernatek, [0004-0005], discloses paint coatings often have a structure in which an electrocoat layer, a filler coat layer, the actual paint coat layer and finally a transparent coat layer are successively applied to the metal body. Such exterior influences as described above may cause defects of different kind to such coating structure, e.g. scratches, perforations or deformations. Those defects caused by removal of material particularly differ from each other in their dimensions of depth, such demolition taking place either at boundary faces between adjacent coat layers as well as within individual coat layers. To get information about the durability of the materials used for the structure of the coat layers or on the adhesion between the coat layers it is important to detect the microstructure of such defects and the frequency ratio of different structural features of the defect; diverse optical image recognition methods have been developed which have in common that the surface of the piece of material to be investigated is illuminated under reproducible conditions and the light rejected from said surface is supplied to an image processing means to produce an image of the paint coating defects; images are captured and stored to compared with obtained images to identify differences in adhesive surface coating defects such as scratches, perforations). Additionally, the rational and motivation to combine the references Tycher and Bernatek as applied in claim 1 apply to this claim.

Regarding Claim 12, 
The combination of Tycher and Bernatek further discloses quantifying and normalizing, by the data processing module, the adhesive-covered areas to define a threshold number of acceptable adhesive wash-off.  (Tycher, Tycher, Col.1, Lines 45-58,Col. 2, Lines 57-65, Col.6, Lines 39-46, Col. 9, Lines 38-50, discloses quantitative and/or qualitative analysis of the missing and extra arrays to provide still better and/or different indications of the degree of match between the pattern and the image. By way of non-limiting example, the illustrated method can count the number of points in each these arrays, measure the colinearity of those points, or statistically analyze their locations. Moreover, the method can compare boundaries defined by points in the missing or extra arrays against still further templates, e.g., to facilitate identifying the nature of the perturbations represented thereby. Results of these analyses can be output to the operator directly or in qualified form, e.g., following their application against thresholds or other benchmarks; the location of missing points are matched with stored image location size and area of adhesive and missed points are determined as number of adhesive wash offs occurred by calculating number of deviations of the points compared to the current image using low and high thresholds (first and second thresholds)).  Additionally, the rational and motivation to combine the references Tycher and Bernatek as applied in claim 1 apply to this claim.

Regarding Claim 13, 
The combination of Tycher and Bernatek further discloses automatically sending an alert, by the data processing module, to an external device to report a change in wash-off performance when the threshold number of acceptable adhesive wash-off is exceeded and/or a threshold for a change in area, location or displacement is exceeded. (Tycher, Tycher, Col.1, Lines 45-58, Col. 2, Lines 57-65, Col.6, Lines 39-46, Col. 9, Lines 38-50, discloses quantitative and/or qualitative analysis of the missing and extra arrays to provide still better and/or different indications of the degree of match between the pattern and the image. By way of non-limiting example, the illustrated method can count the number of points in each these arrays, measure the colinearity of those points, or statistically analyze their locations. Moreover, the method can compare boundaries defined by points in the missing or extra arrays against still further templates, e.g., to facilitate identifying the nature of the perturbations represented thereby. Results of these analyses can be output to the operator directly or in qualified form, e.g., following their application against thresholds or other benchmarks; the location of missing points are matched with stored image location size and area of adhesive and missed points are determined as number of adhesive wash offs occurred by calculating number of deviations of the points compared to the current image using low and high thresholds (first and second thresholds)).  Additionally, the rational and motivation to combine the references Tycher and Bernatek as applied in claim 1 apply to this claim.

Regarding Claim 14, 
The combination of Tycher and Bernatek further discloses wherein the alert includes a root cause of the adhesive wash-off.  (Bernatek, [0004-0006], discloses vehicle paint coatings often have a structure in which an electrocoat layer, a filler coat layer, the actual paint coat layer and finally a transparent coat layer are successively applied to the metal body. Such exterior influences as described above may cause defects of different kind to such coating structure, e.g. scratches, perforations or deformations. Those defects caused by removal of material particularly differ from each other in their dimensions of depth, such demolition taking place either at boundary faces between adjacent coat layers as well as within individual coat layers. To get information about the durability of the materials used for the structure of the coat layers or on the adhesion between the coat layers it is important to detect the microstructure of such defects and the frequency ratio of different structural features of the defect; a method for detecting and analyzing changes in the surfaces of samples exposed to either artificial or natural weathering conditions. Images, of the sample surface are taken, digitized and stored in a computer which generates gray level histograms of said images by an illuminating means and an electronic camera including a position-resolving detector. Then, the surface changes can be detected by subtraction of the gray level histograms of a sample not exposed to weathering conditions or a standard reference field and the sample exposed to weathering conditions. It is, however, not yet possible to detect the defects occurring at different depths of a paint coating structure and to differentiate them from each other by said method; weathering conditions one of the reasons of adhesive wash off (water temperature)). Additionally, the rational and motivation to combine the references Tycher and Bernatek as applied in claim 1 apply to this claim.

Regarding Claim 15, 
The combination of Tycher and Bernatek further discloses wherein the before-images are taken after the assembly is assembled and before a cleaning and pretreatment process, the method further comprising comparing the before-images against pre-stored data to 22Attorney Docket No.: 84265512determine an out-of-specification adhesive squeeze-out, marking on the before-images a location of the out-of-specification squeeze-out, and sending an alert to an external device. (Tycher, Tycher, Col.1, Lines 45-58, Col. 2, Lines 57-65, Col.6, Lines 39-46, Col. 9, Lines 38-50, discloses quantitative and/or qualitative analysis of the missing and extra arrays to provide still better and/or different indications of the degree of match between the pattern and the image. By way of non-limiting example, the illustrated method can count the number of points in each these arrays, measure the colinearity of those points, or statistically analyze their locations. Moreover, the method can compare boundaries defined by points in the missing or extra arrays against still further templates, e.g., to facilitate identifying the nature of the perturbations represented thereby. Results of these analyses can be output to the operator directly or in qualified form, e.g., following their application against thresholds or other benchmarks; the location of missing points are matched with stored image location size and area of adhesive and missed points are determined as number of adhesive wash offs occurred by calculating number of deviations of the points compared to the current image using low and high thresholds (first and second thresholds)).  Additionally, the rational and motivation to combine the references Tycher and Bernatek as applied in claim 1 apply to this claim.

Regarding Claim 16, 
The combination of Tycher and Bernatek further discloses capturing, by the vision system, the before-images and the afterimages of at least one of a left side, a right side, a top side, an underside, and a predetermined area of the assembly.  (Tycher, Tycher, Col.1, Lines 45-58, Col. 2, Lines 57-65, Col.6, Lines 39-46, Col. 9, Lines 38-50, discloses quantitative and/or qualitative analysis of the missing and extra arrays to provide still better and/or different indications of the degree of match between the pattern and the image. By way of non-limiting example, the illustrated method can count the number of points in each these arrays, measure the colinearity of those points, or statistically analyze their locations. Moreover, the method can compare boundaries defined by points in the missing or extra arrays against still further templates, e.g., to facilitate identifying the nature of the perturbations represented thereby. Results of these analyses can be output to the operator directly or in qualified form, e.g., following their application against thresholds or other benchmarks; the location of missing points are matched with stored image location size and area of adhesive and missed points are determined as number of adhesive wash offs occurred by calculating number of deviations of the points compared to the current image using low and high thresholds (first and second thresholds)). Additionally, the rational and motivation to combine the references Tycher and Bernatek as applied in claim 1 apply to this claim.

Regarding Claim 18,
A system for automatically detecting adhesive wash-off according to the method of Claim 1, comprising: 23Attorney Docket No.: 84265512a vision system configured to capture the before-images and the after- images of adhesive-covered areas; and a data processing module configured to compare the before-images and the after-images to determine the occurrence of the adhesive wash-off.  (Bernatek, [0004-0005], discloses paint coatings often have a structure in which an electrocoat layer, a filler coat layer, the actual paint coat layer and finally a transparent coat layer are successively applied to the metal body. Such exterior influences as described above may cause defects of different kind to such coating structure, e.g. scratches, perforations or deformations. Those defects caused by removal of material particularly differ from each other in their dimensions of depth, such demolition taking place either at boundary faces between adjacent coat layers as well as within individual coat layers. To get information about the durability of the materials used for the structure of the coat layers or on the adhesion between the coat layers it is important to detect the microstructure of such defects and the frequency ratio of different structural features of the defect; diverse optical image recognition methods have been developed which have in common that the surface of the piece of material to be investigated is illuminated under reproducible conditions and the light rejected from said surface is supplied to an image processing means to produce an image of the paint coating defects; images are captured and stored to compared with obtained images to identify differences in adhesive surface coating defects such as scratches, perforations). Additionally, the rational and motivation to combine the references Tycher and Bernatek as applied in claim 1 apply to this claim.


Regarding Claim 19, 
The combination of Tycher and Bernatek further discloses wherein the data processing module includes a machine learning module configured to track down a root cause of the adhesive wash-off. (Bernatek, [0004-0005], discloses paint coatings often have a structure in which an electrocoat layer, a filler coat layer, the actual paint coat layer and finally a transparent coat layer are successively applied to the metal body. Such exterior influences as described above may cause defects of different kind to such coating structure, e.g. scratches, perforations or deformations. Those defects caused by removal of material particularly differ from each other in their dimensions of depth, such demolition taking place either at boundary faces between adjacent coat layers as well as within individual coat layers. To get information about the durability of the materials used for the structure of the coat layers or on the adhesion between the coat layers it is important to detect the microstructure of such defects and the frequency ratio of different structural features of the defect; diverse optical image recognition methods have been developed which have in common that the surface of the piece of material to be investigated is illuminated under reproducible conditions and the light rejected from said surface is supplied to an image processing means to produce an image of the paint coating defects; images are captured and stored to compared with obtained images to identify differences in adhesive surface coating defects such as scratches, perforations). Additionally, the rational and motivation to combine the references Tycher and Bernatek as applied in claim 1 apply to this claim.

Regarding Claim 20, 
The combination of Tycher and Bernatek further discloses wherein the machine learning module is configured to quantify and normalize the adhesive-covered areas to determine a threshold number for acceptable adhesive wash-off. (Bernatek, [0004-0005], discloses paint coatings often have a structure in which an electrocoat layer, a filler coat layer, the actual paint coat layer and finally a transparent coat layer are successively applied to the metal body. Such exterior influences as described above may cause defects of different kind to such coating structure, e.g. scratches, perforations or deformations. Those defects caused by removal of material particularly differ from each other in their dimensions of depth, such demolition taking place either at boundary faces between adjacent coat layers as well as within individual coat layers. To get information about the durability of the materials used for the structure of the coat layers or on the adhesion between the coat layers it is important to detect the microstructure of such defects and the frequency ratio of different structural features of the defect; diverse optical image recognition methods have been developed which have in common that the surface of the piece of material to be investigated is illuminated under reproducible conditions and the light rejected from said surface is supplied to an image processing means to produce an image of the paint coating defects; images are captured and stored to compared with obtained images to identify differences in adhesive surface coating defects such as scratches, perforations). Additionally, the rational and motivation to combine the references Tycher and Bernatek as applied in claim 1 apply to this claim. Additionally, the rational and motivation to combine the references Tycher and Bernatek as applied in claim 1 apply to this claim.

Allowable Subject Matter
Claim 17 is allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200151861 A1
CN 114264650 A

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661